        Case 1:19-cv-00830-JPC-SLC Document 96 Filed 03/16/21 Page 1 of 1

                    LEE LITIGATION GROUP, PLLC
                           148 West 24th Street, eighth Floor
                                   New York, NY 10011
                                     Tel: 212-465-1180
                                     Fax: 212-465-1181
                                info@leelitigation.com

 WRITER’S DIRECT:       212-465-1188
                        cklee@leelitigation.com
                                                                               March 15, 2021
 Via ECF
 The Honorable John P. Cronan, U.S.D.J.
 United States District Court
 Southern District of New York
 500 Pearl Street, Room 1320
 New York, NY 10007

                  Re:   Jesus, et al., v. Oyshi Table Corp. d/b/a Toasties, et al.
                        Case No. 19-cv-830 (JPC)(SLC)

 Dear Judge Cronan:

        We are counsel to Plaintiffs in the above-referenced action. We write respectfully to
 request an extension of time to submit the pre-trial submissions, pursuant to your February 17,
 2021 Order [Dkt. No. 94].

         The original date for the pre-trial submissions was March 19, 2021, thirty (30) days from
 your February 17, 2021 Order. The COVID-19 pandemic has caused numerous difficulties related
 to contacting clients and so, to properly prepare the pre-trial submissions, Plaintiffs request an
 extension of time to Monday, April 19, 2021 to submit the pre-trial submissions. This is the first
 request for an extension of time. Defendants consent to this extension.

         We thank the Court for its time and consideration.

 Respectfully submitted,

 /s/ C.K. Lee
 C.K. Lee, Esq.

 Cc: all Parties via ECF

This request is granted. The parties shall file the proposed joint
pretrial order and any other required pretrial filings in accordance with
the Court's Individual Rules and Practices in Civil Cases by April 19,
2021.


SO ORDERED.
                                      ___________________________
Date: March 16, 2021                  JOHN P. CRONAN
      New York, New York              United States District Judge
